                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

RUFUS WEST,

                               Plaintiff,
       v.                                                             Case No. 20-cv-0282-bhl

LT. SWIEKATOWSKI,
CAPT BAUMAN,
WARDEN SCOTT ECKSTEIN, and
CINDY O’DONNELL,

                        Defendants.
______________________________________________________________________________

ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED WITHOUT
    PREPAYING THE FILING FEE (DKT. NO. 9) AND SCREENING COMPLAINT
                            UNDER 28 U.S.C. §1915A
______________________________________________________________________________

       Rufus West, an inmate at the Green Bay Correctional Institution who is representing

himself, filed a complaint under 42 U.S.C. §1983, alleging that the defendants violated his

constitutional rights. This decision resolves the plaintiff’s motion for leave to proceed without

prepaying the filing fee, dkt. no. 9, and screens his complaint, dkt. no. 1.

I.   Motion for Leave to Proceed without Prepaying the Filing Fee (Dkt. No. 9)

       The Prison Litigation Reform Act (PLRA) applies to this case because the plaintiff was a

prisoner when he filed his complaint. See 28 U.S.C. §1915(h). The PLRA allows the court to

give a prisoner plaintiff the ability to proceed with his case without prepaying the civil case filing

fee. 28 U.S.C. §1915(a)(2). When funds exist, the prisoner must pay an initial partial filing fee.

28 U.S.C. §1915(b)(1). He then must pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.




                                                  1

            Case 2:20-cv-00282-BHL Filed 10/02/20 Page 1 of 9 Document 10
         On March 9, 2020, the court ordered the plaintiff to pay an initial partial filing fee of

$13.27. Dkt. No. 6. The plaintiff paid that fee on March 26, 2020. The court will grant the

plaintiff’s motion for leave to proceed without prepaying the filing fee. He must pay the

remainder of the filing fee over time in the manner explained at the end of this order.1

II. Screening the Complaint

         A. Federal Screening Standard

         Under the PLRA, the court must screen complaints brought by prisoners seeking relief

from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

§1915A(a). The court must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

         In determining whether the complaint states a claim, the court applies the same standard

that it applies when considering whether to dismiss a case under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a

complaint must include “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as

true, to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows a court to draw the reasonable




1
  On March 10, 2020, in West v. Eckstein, Case No. 18-cv-1277 (E.D. Wis.), this court addressed the plaintiff’s
litigation history and determined that, under Turley v. Gaetz, 625 F.3d 1105 (7th Cir. 2010), it did not appear that the
plaintiff had accumulated three “strikes” under 28 U.S.C. §1915(g) despite the fact that the Court of Appeals for the
Seventh Circuit determined in February 2010 (pre-Turley) that he had accrued three strikes. See West v. Eckstein,
Case No. 18-cv-1277 (E.D. Wis.), dkt. no. 13 at 2-9.

                                                           2

            Case 2:20-cv-00282-BHL Filed 10/02/20 Page 2 of 9 Document 10
inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege that someone

deprived him of a right secured by the Constitution or the laws of the United States, and that

whoever deprived him of this right was acting under the color of state law. D.S. v. E. Porter Cty.

Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by plaintiffs

who are representing themselves and holds such complaints to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768,

776 (7th Cir. 2015)).

       B. The Plaintiff’s Allegations

           The plaintiff alleges that on January 9, 2017, Conduct Report #2922467 charged him

with violating prison rules DOC 303.28 (Disobeying Orders) and 303.31 (Lying). Dkt. No. 1 at

2. He states that two days later, defendant Captain Baumann designated the conduct report as a

“major” conduct report, reportedly because the charges are “designated as a Major Offense by

303.71(2).” Id. The plaintiff says that the charges are not listed under 303.71. Id.

       The plaintiff alleges that on January 19, 2017, defendant Lieutenant Swiekatowksi held

the due process hearing for Conduct Report #2922467. Id. During the hearing, the plaintiff

allegedly discovered that Lt. Swiekatowski was not going to allow his witnesses to testify,

reportedly because the plaintiff’s witness request was received late due to the weekend and the

Martin Luther King, Jr. holiday. Id. The plaintiff states that Lt. Swiekatowski also refused to

intervene and correct Capt. Bauman’s error classifying the conduct report as a “major” under

303.71(2). Id. at 3.



                                                3

            Case 2:20-cv-00282-BHL Filed 10/02/20 Page 3 of 9 Document 10
        Next, the plaintiff alleges that in March 2017, defendant Warden Eckstein refused to

intervene in that he approved Captain Bauman and Lt. Swiekatowski’s actions, which defendant

DOC Secretary Designee Cindy O’Donnell approved. Id.

        The plaintiff alleges that on May 3, 2018, Dane County Circuit Court Judge Josann M.

Reynolds overturned the guilty decision in Conduct Report #2922467, in Rufus West a/k/a

Muslim Mansa Lutalo Iyapo v. Eckstein, et al., Case No. 17CV1564. Dkt. No. 1 at 3. Judge

Reynolds allegedly held that prison officials violated the plaintiff’s constitutional right to present

his witnesses and the court issued a rehearing. Id. The plaintiff states that at the May 25, 2018

rehearing on Conduct Report #2922467, the hearing officer found him not guilty of the charges,

based on his witnesses’ testimony, and dismissed the charges. Id.

        The plaintiff claims that the defendants’ actions violated his rights under the Fourteenth

Amendment, which caused him to suffer significant and atypical hardship. Id. Specifically, the

plaintiff says that he was sentenced to 120 days in the “hole,” denied parole, denied release

beyond his January 2019 presumptive mandatory release date, denied numerous transfers to a

lower security prison and denied congregate Islamic services while he was in the hole. Id. In

addition, the plaintiff alleges that he was strip searched, lost his prison job and lost his single

cell. Id. He seeks $1,000,000 from each defendant. Id. at 4.

        C. Analysis

        A prisoner challenging the process he was afforded in a prison disciplinary proceeding

must meet two requirements: (1) he has a liberty or property interest that the state has interfered

with; and (2) the procedures he was afforded upon that deprivation were constitutionally

deficient. Scruggs v. Jordan, 485 F.3d 934, 939 (7th Cir. 2007) (citing Rowe v. DeBruyn, 17 F.3d

1047, 1053 (7th Cir. 1994)).



                                                   4

          Case 2:20-cv-00282-BHL Filed 10/02/20 Page 4 of 9 Document 10
       Disciplinary segregation can trigger due process protections. Marion v. Columbia

Correctional Inst., 559 F.3d 693, 697 (7th Cir. 2009) (citations omitted). When making the

determination whether an inmate was entitled to such protections, courts analyze “the combined

import of the duration of the segregative confinement and the conditions endured by the prisoner

during that period.” Id. If conditions in segregation are significantly harsher than those in the

normal prison environment, then a liberty interest may arise even when the duration of the

segregation, standing alone, would not trigger such an interest. Id. at 697-98. “[S]ix months of

segregation is not such an extreme term and, standing alone, would not trigger due process

rights.” Id. at 698 (quoting Whitford v. Boglino, 63 F.3d 527, 533 (7th Cir. 1995)). The plaintiff

alleges that he was sentenced to 120 days in the “hole” and he has not alleged any specific

conditions that he faced in segregation that would enable the court to determine whether the

conditions were significantly harsher than those in the normal prison environment. Thus, he has

not alleged the deprivation of a liberty interest based his time in the “hole.”

       The denial of the plaintiff’s parole and the denial of his release beyond his January 2019

presumptive mandatory release date do not implicate liberty interests under the due process

clause. Parole statutes do not give rise to a protectable liberty interest when they provide that

parole is discretionary. Kendrick v. Hamblin, 606 F. App’x 835, 837-38 (7th Cir. 2015) (citing

Bd. of Pardons v. Allen, 482 U.S. 369, 378 (1987); Grennier v. Frank, 453 F.3d 442, 444 (7th

Cir. 2006)). That is the case with Wisconsin’s law authorizing presumptive release: it enables

the parole commission to exercise its discretion to deny parole to otherwise eligible prisoners.

See Bd. of Pardons, 482 U.S. at 378; Grennier, 453 F.3d at 444; State v. Stenklyft, 281 Wis.2d

484, 697 N.W.2d 769, 790 (2005).




                                                  5

          Case 2:20-cv-00282-BHL Filed 10/02/20 Page 5 of 9 Document 10
        In addition, the denial of the plaintiff’s transfer to a lower security prisoner did not

implicate a liberty interest. See Meisberger v. Cotton, 181 F. App’x 599, 600 (7th Cir. 2006);

see also King v. Fairman, 997 F.2d 259, 262 n.4 (7th Cir. 1993) (“an inmate has no liberty

interest in confinement at any particular state prison” and “prison officials may effect

discretionary transfer of an inmate without implicating the due process clause”); Meachum v.

Fano, 427 U.S. 215, 225 (1976).

        Likewise, the plaintiff did not have a liberty or property interest in his prison job, so the

loss of the job could not violate his due process rights. See Grady v. Kinder, 799 F. App’x 925,

927-28 (7th Cir. 2000) (citing DeWalt v. Carter, 224 F.3d 607, 613 (7th Cir. 2000) (removal

from prison job does not implicate liberty or property interests)) (abrogated on other grounds by

Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020)). And the plaintiff does not explain how being

strip searched or losing his single cell deprived him of a liberty interest. See Bell v. Wolfish, 441

U.S. 520, 542 (1979) (there is no “’one man, one cell’ principle lurking in the Due Process

Clause”).

        In sum, the plaintiff has not alleged that he suffered the deprivation of a liberty or

property interest. The court will allow the plaintiff an opportunity to file an amended complaint

regarding whether the conditions he was subjected to in the “hole” for 120 days implicated a

liberty interest.

        When writing his amended complaint, the plaintiff should provide the court with enough

facts to answer the following questions: 1) Who violated his constitutional rights?; 2) What did

each person do to violate his rights?; 3) Where did each person violate his rights?; and 4) When

did each person violate his rights? The plaintiff’s amended complaint does not need to be long or

contain legal language or citations to statutes or cases, but it does need to provide the court and



                                                   6

            Case 2:20-cv-00282-BHL Filed 10/02/20 Page 6 of 9 Document 10
each defendant with notice of what each defendant allegedly did or did not do to violate his

rights.

          The court is enclosing a copy of its complaint form and instructions. The plaintiff must

write the word “Amended” at the top of the first page of the form, before the word “Complaint.”

He must list the case number for this case on the first page. He must list all the defendants he

wants to sue in the caption of the amended complaint. He should use the spaces on pages two

and three to explain the key facts that give rise to the claims he wishes to bring, and to describe

which defendants he believes committed the violations that relate to each claim. If there is not

enough space on those pages, the plaintiff may use up to five additional sheets of paper, double-

spaced so that the court can read them. The amended complaint takes the place of the prior

complaint and must be complete in itself; the plaintiff may not refer the court back to his original

complaint, rather than repeating in the amended complaint any of the facts from the original

complaint that are necessary to his claims.

III. Conclusion

          The court GRANTS the plaintiff’s motion for leave to proceed without prepaying the

filing fee. Dkt. No. 9.

          The court CONCLUDES that the plaintiff’s complaint fails to state a claim. Dkt. No. 1.

      The court ORDERS that the plaintiff may file an amended complaint that complies with

the instructions in this order. If the plaintiff chooses to file an amended complaint, he must do so

in time for the court to receive it by October 16, 2020. If the plaintiff files an amended

complaint by the above deadline, the court will screen the amended complaint as required by 28

U.S.C. §1915A. If the plaintiff does not file an amended complaint by the deadline, the court

will dismiss this case based on the plaintiff’s failure to state a claim in his original complaint and

will issue him a strike as required by 28 U.S.C. §1915(g).
                                                   7

            Case 2:20-cv-00282-BHL Filed 10/02/20 Page 7 of 9 Document 10
        The court ORDERS that the agency that has custody of the plaintiff shall collect from his

institution trust account the $336.63 balance of the filing fee by collecting monthly payments

from the plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the plaintiff’s trust account and forwarding payments to the clerk of court

each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The

agency shall clearly identify the payments by the case name and number. If the plaintiff

transfers to another county, state or federal institution, the transferring institution shall forward a

copy of this order, along with the plaintiff’s remaining balance, to the receiving institution.

        The court will send a copy of this order to the officer in charge of the agency where the

plaintiff is confined.

        The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing Program

institutions2 must submit all correspondence and case filings to institution staff, who will scan

and e-mail documents to the court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                                   Office of the Clerk
                                   United States District Court
                                   Eastern District of Wisconsin
                                   362 United States Courthouse
                                   517 E. Wisconsin Avenue
                                   Milwaukee, Wisconsin 53202

        PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

        The court advises the plaintiff that, if he fails to file documents or take other required

actions by the deadlines the court sets, the court may dismiss the case based on his failure to


2
 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay Correctional Institution, Waupun
Correctional Institution, Dodge Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.

                                                        8

           Case 2:20-cv-00282-BHL Filed 10/02/20 Page 8 of 9 Document 10
diligently pursue it. The parties must notify the clerk of court of any change of address. Failure

to do so could result in orders or other information not being timely delivered, which could affect

the legal rights of the parties.

        Dated in Milwaukee, Wisconsin, this 2nd day of October, 2020.

                                             BY THE COURT:


                                             s/ Brett H. Ludwig_____________
                                             BRETT H. LUDWIG
                                             United States District Judge




                                                9

          Case 2:20-cv-00282-BHL Filed 10/02/20 Page 9 of 9 Document 10
